Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment to the claims filed after non-final office action on July 1, 2022 is acknowledged.  Claims 2-3, 6-8 and 13-14 were canceled, claims 1, 4-5 and 16 were amended and claims 1, 4-5, 9-12 and 15-16 are pending in the instant application.  Given the amendment to claim 1, claims 10-12 are hereby rejoined.
Claims 1, 4-5, 9-12 and 15-16 are examined on the merits of this office action.

Withdrawn Objections/Rejections
The objection of claims 1-5 and 7 are withdrawn in view of amendment of the claims filed July 1, 2022.

The rejection of claims 1-2, 5-9 and 15-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendment of the claims filed July 1, 2022.

The rejection of claim 1, 3-9 and 15-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the amendment of the claims filed July 1, 2022.

The rejection of claims 1-9 and 15-16 under 35 U.S.C. 103 as being unpatentable over Shoshan-Bermatz (US20120214741 A1, cited in Applicant’s IDS) in view of Lifetein (published online May 12, 2012, https://www.lifetein.com/Peptide-Synthesis-D-Amino-Acid.html, cited in Applicant’s IDS) is withdrawn in view of the amendment of the claims filed July 1, 2022.
Declaration under 37 C.F.R. 1.132
The Declaration under 37 CFR 1.132 filed July 1, 2022 is sufficient to overcome the rejection of claims 1-9 and 15-16 over Shoshan-Bermatz (US20120214741 A1, cited in Applicant’s IDS) in view of Lifetein (published online May 12, 2012, https://www.lifetein.com/Peptide-Synthesis-D-Amino-Acid.html, cited in Applicant’s IDS).


Maintained/Revised Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 9-12 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), paragraph, because the specification, while being enabling for treatment of NAFLD, does not reasonably provide enablement for preventing NAFLD or symptoms associated with NAFLD (which does not require the patient have NAFLD only “susceptible to develop NAFLD”).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
To comply with the enablement requirements of 35 U.S.C. §112, first paragraph, a specification must adequately teach how to make and how to use a claimed invention throughout its scope, without undue experimentation.  Plant Genetic Systems N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).  There are a variety of factors which may be considered in determining whether a disclosure would require undue experimentation.  These factors include: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The Nature of the Invention/ The breadth of claims
 
The claims are drawn to “A method of treating and/or preventing non-alcoholic fatty liver disease (NAFLD) and/or a symptom associated with NAFLD, the method comprises administrating to a subject diagnosed to have NAFLD or to be susceptible to develop NAFLD a therapeutically effective amount of a pharmaceutical composition comprising which comprises (i) an analogue of VDAC1-derived peptide, wherein the analogue comprises the amino acid sequence set forth in SEQ ID NO:2 and is completely inverso modified and (ii) a recognition and/or localization peptide comprising the amino acid sequence set forth in SEQ D NO:8, thereby treating and/or preventing the non-alcoholic fatty liver disease (NAFLD) and/or the symptom associated thereto.”
The claims are broad with respect to the patient population being treated (prevention of NAFLD or treatment of any symposium associated with NAFLD which does not require the patient have NAFLD).  Symptoms associated with NAFLD can include things like inflammation, nausea, fatigue etc…  Applicants are not enabled for treatment of prevention of inflammation, nausea, fatigue etc… independent of NAFLD.  Furthermore, the term “prevention” encompasses any person in need of preventing NAFLD or symptoms thereof (that are not required to have NAFLD) which include a vast number of different patient populations.  Applicants are not enabled for preventing NAFLD or symptoms associated thereto.


State of the Prior Art/The Predictability in the art
The state of the art is lacking with regards to treatment of NAFLD with VDAC1 or analogues thereof.  Furthermore, the art is low with regards to preventing NAFLD and any symptom associated with NAFLD.  
Shoshan-Barmatz (see attached reference) teaches VDAC1 induces apoptosis in the brain worsening the state of AD.  However, the peptides may use the same mechanism to eliminate cancer cell lines (see page 96, last paragraph into page 97).  Furthermore, VDAC1 is increased with T2D and Alzheimers (see page 96, section 13, last 6 lines of first paragraph).  Thus, clearly there is disease worsening effect of increased VDAC1 expression in type 2 diabetes and Alzheimer’s patients.  Interestingly, patients with type 2 diabetes are at higher risk for NAFLD and considered subjects in need of preventing NAFLD.  This finding contributes to the unpredictability of treating/preventing NAFLD or symptoms thereof in any subject in need thereof.  

The Relative Skill of Those in the Art
It is not of skill to those in the art to treat or prevent NAFLD and any symptoms thereof.

Amount of Guidance/The Presence or Absence of Working Examples
	The guidance provided is very limited.  The specification fails to provide guidance on how to make peptides of the instant invention that can treat or prevent NAFLD or symptoms thereof.  
	Applicants reduced to practice an analogue (Retro- and Retroinverso-) of the VDAC1 derived peptide LP4 (instant SEQ ID NO:1) with TF conjugated thereto (see figures 1-21).  In particular, Applicants look at a Non-Alcoholic Steatohepatitis-Hepatocellular Carcinoma (NASH-HCC) Mice Model (see paragraph 0164).  Applicants found that Retro-Tf-D-LP4 Decreased the Blood Glucose Level in HFD-STAM Mice (high fat diet) induced NASH and reversed NASH (see paragraph 0214).
   The species provided and reduced to practice are not representative of the claimed genus for treatment/prevention of NAFLD or symptoms associated thereof.  Given the unpredictability in the art, the specification is not enabling for treatment or prevention of NAFLD or symptoms thereof.
	Though the specification and the prior art is enabling regarding treatment of specific cancer types with specific VDAC1 derived peptides and NASH-HCC and high fat diet induced NASH, the skilled artisan cannot predict which of the analogues would be capable of treating/preventing NAFLD or symptoms thereof in any patient population.  Accordingly, the specification provides little guidance over the scope of the presently pending claims. 
The quantity of experimentation needed
Considering the factors above, in particular the lack of guidance and/or working examples provided in light of the high unpredictability in the art regarding treatment or prevention NAFLD or any symptoms thereof as encompassed by the claims, the skilled artisan would be burdened with undue experimentation in determining if the composition of the instant invention would be effective at treating or preventing NAFLD or any symptoms thereof.
The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. 
When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation. 
Therefore, in view of the Wands factors, the claims appear to require undue experimentation to use the full scope of the claimed invention. 


Response to Applicant’s Arguments
Applicants argue that “Claim 1 is amended to recite that the subject is diagnosed to have NAFLD or to be susceptible to develop NAFLD. Claim 16 is also amended to include the limitation that the subject is diagnosed to have NAFLD, and accordingly, the symptoms listed are only associated with NAFLD. In view of these amendments, the population to be treated or in which NAFLD is to be prevented is well defined. Accordingly, one of ordinary skill in the art with knowledge of the art and with guidance from the instant specification (page 3, second and third full paragraphs; paragraphs [0010]- [0012] of published application US2021/0079052) would know how to diagnose subjects as being susceptible to developing NAFLD or having NAFLD. Reconsideration and withdrawal of this rejection are therefore respectfully requested”.
Applicant’s arguments have been fully considered but not found persuasive. The claims are drawn to “A method of treating and/or preventing non-alcoholic fatty liver disease (NAFLD) and/or a symptom associated with NAFLD, the method comprises administrating to a subject diagnosed to have NAFLD or to be susceptible to develop NAFLD a therapeutically effective amount of a pharmaceutical composition comprising which comprises (i) an analogue of VDAC1-derived peptide, wherein the analogue comprises the amino acid sequence set forth in SEQ ID NO:2 and is completely inverso modified and (ii) a recognition and/or localization peptide comprising the amino acid sequence set forth in SEQ D NO:8, thereby treating and/or preventing the non-alcoholic fatty liver disease (NAFLD) and/or the symptom associated thereto.”
The claims are broad with respect to the patient population being treated (prevention of NAFLD or treatment of any symposium associated with NAFLD which does not require the patient have NAFLD).  Symptoms associated with NAFLD can include things like inflammation, nausea, fatigue etc…  Applicants are not enabled for treatment of prevention of inflammation, nausea, fatigue etc… independent of NAFLD.  Furthermore, the term “prevention” encompasses any person in need of preventing NAFLD or symptoms thereof (that are not required to have NAFLD) which include a vast number of different patient populations.  Applicants are not enabled for preventing NAFLD or symptoms associated thereto.  Shoshan-Barmatz (see attached reference) teaches VDAC1 induces apoptosis in the brain worsening the state of AD.  However, the peptides may use the same mechanism to eliminate cancer cell lines (see page 96, last paragraph into page 97).  Furthermore, VDAC1 is increased with T2D and Alzheimers (see page 96, section 13, last 6 lines of first paragraph).  Thus, clearly there is disease worsening effect of increased VDAC1 expression in type 2 diabetes and Alzheimer’s patients.  Interestingly, patients with type 2 diabetes are at higher risk for NAFLD and considered subjects in need of preventing NAFLD.  This finding contributes to the unpredictability of treating/preventing NAFLD or symptoms thereof in any subject in need thereof.  
	The guidance provided is very limited.  The specification fails to provide guidance on how to make peptides of the instant invention that can treat or prevent NAFLD or symptoms thereof.  
	Applicants reduced to practice an analogue (Retro- and Retroinverso-) of the VDAC1 derived peptide LP4 (instant SEQ ID NO:1) with TF conjugated thereto (see figures 1-21).  In particular, Applicants look at a Non-Alcoholic Steatohepatitis-Hepatocellular Carcinoma (NASH-HCC) Mice Model (see paragraph 0164).  Applicants found that Retro-Tf-D-LP4 Decreased the Blood Glucose Level in HFD-STAM Mice (high fat diet) induced NASH and reversed NASH (see paragraph 0214).
   The species provided and reduced to practice are not representative of the claimed genus for treatment/prevention of NAFLD or symptoms associated thereof in subjects susceptible to develop NAFLD.  Given the unpredictability in the art, the specification is not enabling for treatment or prevention of NAFLD or symptoms thereof.
	Though the specification and the prior art is enabling regarding treatment of specific cancer types with specific VDAC1 derived peptides and NASH-HCC and high fat diet induced NASH, the skilled artisan cannot predict which of the analogues would be capable of treating/preventing NAFLD or symptoms thereof in any patient population.  Accordingly, the specification provides little guidance over the scope of the presently pending claims. 
	Considering the factors above, in particular the lack of guidance and/or working examples provided in light of the high unpredictability in the art regarding treatment or prevention NAFLD or any symptoms thereof as encompassed by the claims, the skilled artisan would be burdened with undue experimentation in determining if the composition of the instant invention would be effective at treating or preventing NAFLD or any symptoms thereof.
The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. 
When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation. 
Therefore, in view of the Wands factors, the claims appear to require undue experimentation to use the full scope of the claimed invention. 

New Objections
Claim 1 is objected to for the following informality: in line 10, the limitation “set forth in SEQ D NO:8” should be replaced with - set forth in SEQ ID NO:8-.

Claim 10 is objected to for the following informality: the limitation “the amino acids sequences set forth…” in line two should be replaced with -the amino acid

Claim 12 is objected to for the following informality: the limitation “the amino acids sequences set forth…” in line two should be replaced with -the amino acid


Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R.D/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654